EXHIBIT CERTIFICATION I, Scott W. Smith, certify that: 1.I have reviewed this Annual Report on Form10-K/A of Vanguard Natural Resources, LLC; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: February 4, 2010 /s/ Scott W. Smith Scott W. Smith President and Chief Executive Officer (Principal Executive Officer) Vanguard Natural Resources, LLC
